Case 2:19-cr-00148 Document 86-16 Filed 08/22/19 Page 1 of 6 PagelD #: 796

 

IN THE CIRCUIT COURT FOR THE COUNTY OF C

» Mic
Couns HAE, w
JOSEPH ZIEGLER, 'S.a tris M4 in gy, ASBU

‘ Co . y, c
Given under eas Nor OF the Cina.
Mane anges OF saig Y thay ipouito
«as ; 18 seq of ttt "© fore
Plaintiff, A UG j . Said Oy urt ty
T pb a, t thig
-VS- Hono fatiléia

CLAY CO SHERIFF DEPARTMENT, et al —Pen., .Qp =
"Cuit

 saig
Sing

Cy ieee Es

Sunt, We itt

Defendants, S Virgin: —

Crab:

_/

COMPLAINT FOR CIVIL ACTION

NOW COMES, JOSEPH ZIEGLER, Plaintiff presently filing in Pro Per, and Forma Pauperis, Who
hereby moves this Honorable Circuit Court For The County Of Clay, West Virginia, pursuant to West
Virginia Code/Statute- §29B-1-1 through 29B-1-7 et seq for the immediate release/disclosure of existing
non-exempt Public Records that the Defendant Clay Co Sheriff Department retains/possesses and has a
legal duty to disclose, by filing this herein Plaintiff's Complaint For Civil Action against the Defendants,
based upon any/all of the following:

JURISDICTION OF CIRCUIT COURT

(1) This Honorable Clay Co Circuit Court has exclusive subject matter jurisdiction to decide at the
earliest practical date after hearing/trial all claims by any Person/Plaintiff over improperly withheld by
the Defendant Public Records by a Public Body or Custodian of Public Records that has a legal duty to
disclose to said Person By Right, pursuant West Virginia Code 29B-1-5 et seq.

PARTIES PRESENTED
(2) That Plaintiff JOSEPH ZIEGLER, A Person that is Disabled, and fiting in Forma Pauperis, that

resides at 120 Court St, Chardon, Ohio 44024, Who possesses the capacity to sue the Defendants for

XH

    
      
Case 2:19-cr-00148 Document 86-16 Filed 08/22/19 Page 2 of 6 PagelD #: 797

violating and/or conspiring to violate their legal duty to disclose requested non-exempt Public Records
that this Plaintiff is unambiguously entitled to by Right under the West Virginia Freedom of Information
Act(FOIA), pursuant to West Virginia Code §29-B-1-1(3) et seq.

{3) That the Defendant(s} CLAY CO SHERIFF DEPARTMENT, and/or Public Records Custodian, at
225 Main Street, Clay, WV 25043. Who possesses or the capacity to be sued for violating and/or
conspiring to violate their legal duty to disclose requested non-exempt Public Records that this Plaintiff
is unambiguously entitled to by Right under the West Virginia Freedom of Information Act(FOIA)
pursuant to West Virginia Code §29-B-1-2(1)-(2).
STATEMENT OF FACTS, CLAIMS PRESENTED AND DEMAND FOR HEARING/TRIAL FOR RELIEF DEMANDED

(4) On APRIL 9,2019, This Plaintiff sent the Defendant(s) a formal written and articulate FOIA

 

Request by Certified Mail to the Defendants demanding a unedited copy of any/all audio and video
dashcam, including interior cam from any/all of the Defendant(s) DeClay Co Sheriff Patrol Car(s)
concerning a alleged Traffic Stop and Towing of this Plaintiff's Motor Vehicle from Private Property
around 1230 hours until 1345 hours for the date of APRIL 4,2019 by Clay Co Sheriff Department Deputy

M.P Morris, and Deputy Thomas on this Plaintiff in Clay County, West Virginia.

 

(5) On APRIL 9,2019, This Plaintiff sent the Defendant(s) a formal written and articulate FOIA
Request by Certified Mail to the Defendants demanding a unedited copy of any/all audio and video
recording of the Clay Co Sheriff Dept Booking/Holding Area around 1331 hours until 1530 hours for the
date of APRIL 4,2019 on this Plaintiff inside the Clay Co Sheriff Dept.

(6) On APRIL 9,2019, This Plaintiff sent the Defendant(s) a formal written and articulate FOIA

 

Request by Certified Mail to the Defendants demanding a unedited copy of the Police Report and

Search Warrant with Sworn Affidavit to secure a DUI Blood Test by Clay Co Sheriff Department Deputy
Case 2:19-cr-00148 Document 86-16 Filed 08/22/19 Page 3 of 6 PagelD #: 798

M.P Morris, Deputy Thomas, and Deputy CC Grose concerning a Traffic Stop around 1230 hours until
1345 hours for the date of APRIL 4,2019 on this Plaintiff in Clay County, West Virginia.

(7) On APRIL 9,2019, This Plaintiff sent the Defendant(s) a formal written and articulate FOIA

 

Request by Certified Mai! to the Defendants demanding a unedited copy of the entire Clay Co Sheriff
Dept FOIA Policy/Procedure, and the Clay Co Sheriff Dept Policies/Procedures for Deputies to follow
regrading conduct inventory search of vehicles before towing and policy/procedure regrading how Clay
Co Sheriff Dept Deputies are to obtain search warrants to timely secure DU! Blood Test Evidence
according to clearly established Federal Law and West Virginia Code(s)as determined by the U.S.
Supreme Court.

(8) On APRIL 9,2019, This Plaintiff sent the Defendant(s) a formal written and articulate FOIA
Request by Certified Mail to the Defendants demanding the name(s) of the Clay Co Sheriff Dept Deputy
and Supervisor in charge of Public Records at the Clay Co Sheriff Dept for imminent Civil Litigation that
will be filed concerning the systematic arbitrarily and/or capriciously denials to the Public to obtain non-
exempt Public Records and transparency of the actions of the Defendant Clay Co Sheriff Department.

(9} On APRIL 10.2019, The Defendants actually/literally signed for this Plaintiff FOIA Request
sent to the Defendants Certified Mail. This Plaintiff states as his claim upon which relief must be
granted by Right. Because said demanded Public Records are NOT exempt, and must be released by
court-ordered disclosure based upon being arbitrarily and capriciously denied by the Defendant(s) Clay
Co Sheriff Department. FOIA Coordinator{or Information Officer) failure to respond/disclose said Public
Records to this Plaintiff, and failure/violating mandatory report of disclosure/compliance with the West

Virginia Secretary of State, pursuant to West Virginia Code §29-B-1-3, §29-B-1-3A, and §29-B-1-6.
Case 2:19-cr-00148 Document 86-16 Filed 08/22/19 Page 4 of 6 PagelD #: 799

WHEREFORE, Plaintiff demands that this Honorable Circuit Court Judge For The County Of Clay,
West Virginia, honors/grants this Plaintiff’s Complaint For Civil Action for the Defendants(Public Body)
blatantly violating the clearly established West Virginia Freedom of information Act Request(FOIA). By
issuing an ORDER for the Defendants to promptly search, collect and provide this Plaintiff and this
Honorable Circuit Court Judge for In Camera Review with said Requested Public Records/information
under the West Virginia Code over being denied said demanded public records this Plaintiff is entitled
to by Right for Court-Ordered disclosure, monetary award to $200-$1,000, charging Defendants with a
sentence to 20-days for committing a misdemeanor for violating the herein West Virginia FOIA Codes,
including attorney fees, pursuant to West Virginia Code §29-B-1-5 through §29-B-1-7 et seq, as all

circumstances should dictate and Justice would so demand.

ff
Date: T/7k ? Respectfully Submitted,

XC: File

 

PDAINTIFE IN’ PRO PER
JOSEPH R. ZIEGLER

120 COURT ST.
CHARDON, OHIO 44024

|
ve ncaa yates fy Re tne ti am ME
Case 2:19-cr-00148 Document 86-16 Filed 08/22/19 Page 5 of 6 PagelD #: 800

ISN ost oon ae THIS SECTION _

 

8 Complete Items 1, 2, and 3.

@ Print your name and address on the raverse
30 that we can return the card to you.

® Attach this card to the back of the mailpisce,
or on the front if apace permits.

Dees cece ae

  

C] Addressee

 

 

 

<p sey M9 Delivery

 

 

 

1. Anicia Addressed to:

Ch ate a
ay “nah oF a

 

 

 

clay | WY 25043
UDR NAN TAP

9890 W401 0027 Sib& 6330 42

 

2. Article Number {Transfer from service Jabal)

 

       

Ci Cartifled Mal®
0 Certified Mall Reat
Collect on Oellvery

C1] Collect on Delivery Restricted Dell a Signature Confirmation™
oy very D Signature Confirmation

70148 Wi30 DOO0 4297 4086 fab revcted Deny Shah arealiil

 

. PS Forn 3811, April 2015 PSN 7630-02-000-9053

Domestic Return Recelpt

 
Case 2:19-cr-00148 Document 86-16 Filed 08/22/19 Page 6 of 6 PagelD #: 801

SUMMONS

IN THE CIRCUIT COURT OF CLAY COUNTY, WEST VIRGINIA

JOSEPH ZIEGLER,

Plaintiff, Civil Action No:
-VS- Honorable:
CLAY COUNTY SHERIFF DEPT et al,

Defendant(s),

To the above captioned Defendant(s):

You are hereby summoned, commanded, and required to serve upon JOSEPH ZIEGLER, Plaintiff

 

whose address is 120 COURT ST, CHARDON, OHIO 44024, an Answer/Response, including any related
counter-claim or defense you may have, to the attached Complaint For Civil Action filed against you in
the above styled Civil Action, a true copy of which is herewith served/delivered to you. You are
required to serve a Answer/Response within 30 Days after service of Summons upon you, excluding
the day of service.

if you fail to do so, thereafter Default Judgment, upon proper hearing and trial, may be taken
against you for the relief demanded in the herein attached Complaint For Civil Action, and you will be
barred from asserting in another action any claims, cross-complaint or defense you may have, which

must be asserted in the above style Civil Action.

Date:

 

CLERK OF THE COURT

ay -
